In two related proceedings pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of two orders of disposition of the Family Court, Kings County (McLeod, J.), both dated March 3, 1999 (one as to each child), as, upon two fact-finding orders of the same court, both dated February 6, 1998 (one as to each child), made after a hearing, determined that she had abused her daughter Crystal Roxy Lynn and derivatively abused her son Ricky. The appeals from the orders of disposition bring up for review the fact-finding orders.
Ordered that the orders of disposition are affirmed insofar as appealed from, without costs or disbursements.
The petitioner carried its burden of proving by a preponderance of the credible evidence that the mother abused her daughter Crystal Roxy Lynn (see Family Ct Act § 1012 [e] [i]; § 1046 [b] [i]; Matter of Michael R., 228 AD2d 684). That evidence included the mother’s criminal conviction for attempted assault in the third degree of Crystal Roxy Lynn.
The mother’s conduct demonstrated such an impaired level of parental judgment so as to create a substantial risk of harm to any child in her care. Accordingly, the finding of derivative abuse as to her son Ricky was appropriate (see Matter of Brian B., 283 AD2d 424; Matter of Khabira B., 271 AD2d 606).
The mother’s remaining contentions are without merit. Goldstein, J.P., McGinity, Adams and Townes, JJ., concur.